DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high temperature” in claims 3, 4, 14 and 15 is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of the term is not clearly understood. One skilled in the art would not be able to ascertain what the magnitude of “high” is.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The limitations in claim 6 regarding the post-reformer being downstream of the reformer are already in the independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6156084, in view of Dickinson US 2642381 and further in view of Bae US 20100104897.
Regarding claims 1 and 6, the reference of Bonville Jr. teaches a system for desulfurizing a fuel such as diesel for use in a fuel cell power plant (abstract). Diesel is maintained in a liquid state in the desulfurization unit (claim 2) and the desulfurization unit needs to be maintained at a temperature between 250°F and 525°F (claim 1). The system further comprises an autothermal reformer (claim 9) and a steam boiler station for producing steam for operating the ATR (claim 21). The steam boiler station is fired by a diverted portion of the fuel stream (claim 22; column 4, lines 21-25), so that a portion (fig. 1 :(6)) of the fuel being processed is supplied to the desulfurizer (fig. 1 :(8)) and another portion of the fuel (fig. 1: (10)) is supplied to the burner of the steam boiler station (fig. 1 :(12)). The steam burner is considered as the combustor of the claim. The desulfurizer is heated by heat exchange (fig. 1 :(34)) against the shifted reformate (fig. 1 :(32)). The steam generated in the boiler station is further heated by heat exchange against the autothermal reformate (fig. 1 :(24)) before entering the autothermal reformer. The reference further teaches an embodiment with valve 21 which controls the fuel coming into the distribution pump that pumps to the desulfurization unit and the combustor (Fig. 5 and col. 7 lines 18-22).
A difference between the invention of Bonville Jr. and that of claim 1 is that claim 1 requires that the combustor provides the heat for the liquid desulfurizer. 
Dickinson teaches a process with an exothermic step and an endothermic step where heat is transferred from an exothermic step to an endothermic step (Abstract). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use heat from the boiler to provide supplemental heat for the desulfurizer. One would be motivated to do so in an effort to utilize heat from within the system to heat a colder part of the process that needs to be heated. This will increase the overall thermal efficiency of the process since this will reduce the amount of heat required from outside the system. 
A further difference is that the claim requires a post-reformer disposed downstream of the diesel autothermal reformer. 
Bae teaches a fuel processing method including removing a hydrocarbon remaining in a reformed gas and a fuel desulfurizer (Abstract). The reference teaches that desulfurized fuel is reformed in a reformer then non-reacted lower hydrocarbon compounds are selectively converted into hydrogen in a post-reforming process (Para [0048] and [0044]). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a post reformer, like the one of Bae, at the downstream end of the reformer of Bonville Jr. One would be motivated to do so in an effort to convert lower hydrocarbons left over by the primary reformer. 
Regarding claim 3, the Bonville Jr. reference teaches a boiler heat exchange setup for steam production with heat from the burner (col. 4, lines 21-29). 

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art to add valves to a stream. One would be motivated to do so in an effort to control the flow of the stream. 
Regarding claim 7, Bae teaches a noble metal catalyst in the post reformer (Para [0051]). 
Regarding claim 8, Bae teaches using a noble metal catalyst in the primary reformer (Para [0068]).
Regarding claim 9, the reference of Bonville Jr. teaches a system for desulfurizing a fuel such as diesel for use in a fuel cell power plant (abstract). Diesel is maintained in a liquid state in the desulfurization unit (claim 2) and the desulfurization unit needs to be maintained at a temperature between 250°F and 525°F (claim 1). The system further comprises an autothermal reformer (claim 9) and a steam boiler station for producing steam for operating the ATR (claim 21). The steam boiler station is fired by a diverted portion of the fuel stream (claim 22; column 4, lines 21-25), so that a portion (fig. 1 :(6)) of the fuel being processed is supplied to the desulfurizer (fig. 1 :(8)) and another portion of the fuel (fig. 1: (10)) is supplied to the burner of the steam boiler station (fig. 1 :(12)). The steam burner is considered as the combustor of the claim. The desulfurizer is heated by heat exchange (fig. 1 :(34)) against the shifted reformate (fig. 1 
A difference between the invention of Bonville Jr. and that of claim 9 is that claim 9 requires that the combustor provides the heat for the liquid desulfurizer. 
Dickinson teaches a process with an exothermic step and an endothermic step where heat is transferred from an exothermic step to an endothermic step (Abstract). The reference relates to reforming and desulfurization processes (Col. 20, lines 23-33). This manner of operation reduces the amount of external heat required to heat the endothermic stream (col. 12 line 65). 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use heat from the boiler to provide supplemental heat for the desulfurizer. One would be motivated to do so in an effort to utilize heat from within the system to heat a colder part of the process that needs to be heated. This will increase the overall thermal efficiency of the process since this will reduce the amount of heat required from outside the system. 
A further difference is that the claim requires a post-reformer disposed downstream of the diesel autothermal reformer. 
Bae teaches a fuel processing method including removing a hydrocarbon remaining in a reformed gas and a fuel desulfurizer (Abstract). The reference teaches that desulfurized fuel is reformed in a reformer then non-reacted lower hydrocarbon 
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use a post reformer, like the one of Bae, at the downstream end of the reformer of Bonville Jr. One would be motivated to do so in an effort to convert lower hydrocarbons left over by the primary reformer. 
Regarding claim 10, The Bonville Jr. reference further teaches an embodiment with valve 21 which controls the fuel coming into the distribution pump that pumps to the desulfurization unit and the combustor (Fig. 5 and col. 7 lines 18-22).
Regarding claim 11, the Bonville Jr. reference will have syngas produced in the reformer (H2+ CO; col. 3 line 13). 
Regarding claim 12, Bae teaches a noble metal catalyst in the post reformer (Para [0051]). 
Regarding claim 13, Bae teaches using a noble metal catalyst in the primary reformer (Para [0068]).
Regarding claim 14, the Bonville Jr. reference teaches a boiler heat exchange setup for steam production with heat from the burner (col. 4, lines 21-29). 
Regarding claim 15, the Bonville Jr. teaches that high temperature reformed gas heats a stream 82 in exchanger 28. The heat exchanged from the high temperature reformed gas converts water to steam in boiler 12 (col. 6 lines 15-20). Therefore, the high temperature reformed gas is indirectly configured to make steam. 

At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use heat from the post-reformer just like heat from the main reformer is used to heat the steam boiler. One would be motivated to do so in an effort to increase the overall thermal efficiency of the system by reducing heat waste, especially when the post-reforming process is performed at 400-600°C (Bae Para [0053]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonville Jr. US 6156084, in view of Dickinson US 2642381  and Bae US 20100104897 as applied to claims 1 and 3-15 above, and further in view of Zhang “Homogenous combustion catalysts for efficiency improvements and emission reduction…”
Regarding claim 2, Bonville Jr. does not teach having a diesel combustion catalyst in the diesel combustor or burner. 
Zhang discloses the effectiveness of the use of diesel combustion catalysts in diesel fuel oil. It was found that the diesel combustion catalysts are capable of improving both fuel efficiency and engine performance, which is supported by both combustion theory and field trial data. A fuel reduction of 2.5% across all types of engines can be claimed with > 97% confidence based on statistical analysis. The catalysts can also improve the mechanical performance of engines due to cleaner combustion with much reduced soot and unburnt hydrocarbon formation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736